 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA & R Window Cleaning & Janitorial Services, Inc.and Guadalupe Villagrana. Case 13-CA- 17093STATEMENT OF THE CASEJanuary 23, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 6, 1979, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, A & R Window Cleaning& Janitorial Services, Inc., Cicero, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Respondent also has excepted to the Administrative Law Judge's findingthat employees refused to go to work at their regular 5 p.m. starting time onNovember 23, 1977, because Respondent had announced that employeeswould not be given holiday pay for Thanksgiving. Rather, Respondent claimsthe employees' grievance was limited to the question of whether employeeswould be paid for the day following Thanksgiving. We find no merit in thisexception as the record clearly and unmistakably shows that the employeesacted in response to the announcement that they would not be paid forThanksgiving because they had not been employed by Respondent for 90days.PAUL BISGYER, Administrative Law Judge: This proceed-ing, with all the parties represented, was heard on June 26-28, 1978, in Chicago, Illinois, on the complaint of theGeneral Counsel issued on January 26, 1978,' as subsequent-ly amended, and the answer of A & R Window Cleaning &Janitorial Services, Inc., herein called Respondent or Com-pany. In issue is the question whether Respondent, inviolation of Section 8(a)(1) of the National Labor RelationsAct, as amended,2discharged employees Guadalupe Villa-grana, Luz Perez, and Raquel Paez on November 28, 1977,because they engaged in a protected work stoppage formutual aid and protection. Although afforded the opportu-nity at the close of the hearing, the parties waived oralargument, but subsequently filed briefs with the Administra-tive Law Judge in support of their respective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due consideration beinggiven to the arguments advanced by the parties, I make thefollowing:FINDINGS AND CONCLUSIONS1. THE BUSINESS OF THE RESPONDENTRespondent, an Illinois corporation with its principaloffice and place of business in Cicero, Illinois, is engaged inthe business of providing janitorial and window cleaningservices to industrial and other commercial establishments.In the regular course of its business, Respondent annuallyperforms services valued in excess of $1 million for variousbusiness enterprises, more than $50,000 of which werefurnished to enterprises which themselves receive or shipgoods valued in excess of $50,000 directly in interstatecommerce.It is admitted, and I find, that Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.The complaint is based on a charge filed on December , 1977, byGuadalupe Villagrana, a copy of which was duly served on the Respondent byregistered mail on December 5, 1977.Sec. 8(aX I) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7." Insofar as pertinent, Sec. 7 provides that"[elmployees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid and protection ....247 NLRB No. 78DECISION532 A & R WINDOW CLEANINGII. THE LABOR ORGANIZATION INVOLVEDThere is no question that Local 25, Service EmployeesInternational Union, AFL-CIO, herein called the Union, isa labor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; the Litigated QuestionsAs indicated above, Respondent is a contractor whichfurnishes janitorial and window cleaning services to businessestablishments at various locations. The principal stockhold-ers of the Company are two brothers, Robert and AngeloVelasquez, who are the president and vice president,respectively. The next high ranking official is KennethLaRoe, the director of corporate operations, who is incharge of the Detroit operations where he spends 80 percentof his time and the balance of his time at the Company'smain office in Cicero, Illinois.' At the time of the hearing,Respondent employed some 165 employees at variouslocations. Approximately 50 percent of its service contractscover Western Electric facilities. The instant case is onlyconcerned with Western Electric's Hawthorne facility.On June 21, 1977,' before Respondent contracted withWestern Electric for janitorial services at the latter's Haw-thorne plant, Respondent signed the Union's standardagreement for a term running from March 28, 1977, toMarch 30, 1980, covering "all janitorial, elevator andsecurity employees and working supervisors employed inbuildings which are now or may hereafter be serviced by theEmployer within the jurisdiction of the Union" and recog-nizing the Union as the exclusive bargaining representativeof the employees in such unit. This agreement containsfamiliar provisions relating to union security, dues checkoff,a grievance procedure, a restriction on strikes and workstoppages, and a schedule of wage rates and fringe benefits.At this time, Respondent was performing janitorial servicesfor various companies at locations other than the Hawthornefacility. The validity of this agreement is not questioned.In about June, Respondent submitted a bid to WesternElectric to provide janitorial services at its HawthorneI LaRoe's functions include the establishment of policy and procedures, thedevelopment of training programs for the personnel, and the performance ofmanagement consultant studies and engineering evaluations on variousprojects. On the basis of the record, I find, contrary to Respondent'scontention, that LaRoe is both a managerial employee and a supervisor withinthe meaning of Sec. 2(11) of the Act, and therefore is an agent whose actsinvolving the work stoppage are imputable to Respondent. Indeed, at thehearing, Respondent's counsel, in answer to the Administrative Law Judge'sinquiry, conceded that LaRoe had "limited authority. He's an agent in somecapacity of the employer's as far as corporate matters are concerned. Hedoesn't have all the indicia indicated in Section 2(11)." Counsel furtherconceded that LaRoe had authority over employees "[a]s a policy matter...I mean he is definitely in the policy hierarchy of the employer."' All dates, unless otherwise indicated, relate to 1977.' Harris, known to the employees as "Mr. Peanuts," is the superior of thesite supervisors at the Hawthorne facility and other locations of theRespondent's customers in a specified area. He generally oversees thejanitorial work performed at these facilities where he spends several hourseach day and issues directives to the site supervisors. As will later bediscussed, he gave disciplinary notices to the dischargees, Perez and Paez, fortheir involvement in the November 23 work stoppage, which warned themthat a repetition of their offense would result in their termination. Paz, as sitefacility which were then being performed by anothercontractor, Service Master. In August, Respondent wasawarded the contract effective September 27 with theunderstanding, according to Respondent's President RobertVelasquez, that it was to be a union operation.On September 27, Respondent's President Velasquez metwith the former employees of Respondent's predecessorcontractor, Service Master. After identifying himself as thepresident of the contractor which had taken over thejanitorial services at the T.A. Building, the merchandise areaand the hospital at the Hawthorne facility, he introducedMarvin Harris as the regional supervisor in charge of thisoperation; Miguel Paz Pinzon, commonly known as Paz, asthe site supervisor of the employees assigned to the T.A.Building; and Zbigniew Zakraweaz, as the site supervisor ofthe employees assigned to the merchandise area.' Followingthe practice prevailing in the janitorial service industry, jobapplications were distributed among service master's formeremployees who were then interviewed by Regional Supervi-sor Harris and Site Supervisor Paz.6 Some 28 employees,including Guadalupe Villagrana, Luz Perez, and RaquelPaez, the alleged dischargees, out of approximately 45persons who attended the meeting were hired and wereinformed that they would receive the same union wage ratespreviously paid by Service Master.' Although Velasqueztestified that he was advised of such wage rates by theUnion, it is clear that they were considerably less than thoseprescribed in the Union's above mentioned standard agree-ment signed by Respondent.' On the same day, September27, the hired employees began working for Respondent atthe Hawthorne facility.On November 22, President Velasquez signed a memoran-dum of understanding which he had received from theUnion during that month, containing the signature of theUnion's president. In this document, Respondent agreed tobe bound at its Hawthorne location by the terms andconditions of the standard agreement except with respect "towage scale and fringe benefit contributions" in lieu of which,effective September 26, lower wage rates and benefit contri-butions are provided for the Hawthorne location.9Accord-ing to Velasquez, in negotiations respecting the memoran-dum of understanding initiated between him and the Union'sbusiness agent a week or 10 days before September 27, hesupervisor, does not perform manual labor but responsibly directs approxi-mately 20 employees, most of whom are Spanish speaking persons, assigned tothe T.A. Building, while Site Supervisor Zakraweaz. known as Zbig,responsibly directs the work of Respondent's Polish speaking employees in themerchandise area. In disagreement with Respondent's contention, theevidence plainly establishes that Harris. Paz, and Zakraweaz fall within thedefinition of supervisors in Sec. 2(1 ) of the Act.' Harris interviewed the English speaking applicants, while Paz interviewedthe Spanish speaking applicants.During this meeting, there was some reference made to a union, which willsubsequently be discussed in connection with the question of the employees'knowledge of Respondent's contractual relationship with the named Union.I There is no evidence whether Respondent's predecessor was party to theUnion's standard agreement.* Provision is also made in the memorandum of understanding for theestablishment of wage scales and fringe benefit contributions for "employeesof the Employer who are employed at job locations not presently coveredunder the terms of the standard agreement or not listed" in this memorandumof understanding, In addition, there is a provision for amending the latterdocument "from time to time to list such job locations and the date ofcommencement of service."533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccepted the business agent's proposed wage rates subject tothe Union's approval, which came when he received thatdocument in the mails in November. He admitted that thewage rates therein prescribed, which were higher than thosepreviously paid by Respondent to its employees at theHawthorne facility, were applied subsequent to the execu-tion of the memorandum of understanding.As will presently be fully discussed, on November 23 theemployees reported for work at the T.A. Building, butrefused to go to work at their regular 5 p.m. starting timebecause Respondent had announced that they would not begiven holiday pay for Thanksgiving. The work stoppageended 2 hours later when Respondent's Director of Corpo-rate Operations LaRoe persuaded them to return to work.On the following workday, Monday, November 28, theRespondent admittedly terminated Luz Perez, Raquel Paez,and Guadalupe Villagrana because of their participation inthe work stoppage. It is the General Counsel's position thatRespondent penalized these employees for engaging inlawful concerted activity for their mutual aid and protectionover a condition of employment and hence violated Section8(a)(l1) of the Act. Respondent, on the other hand, justifiesits action principally on the ground that the work stoppagewas unprotected as it was in breach of the no-strike clause inits standard collective-bargaining agreement with the Union.Countering this defense, the General Counsel argues that theemployees were neither informed nor were otherwise pos-sessed of knowledge of the existence of a collective-bargain-ing agreement between Respondent and the Union and thattherefore they could not be punished for exercising theirSection 7 rights. Alternatively, the General Counsel urgesthat, even assuming that the work stoppage were unprotect-ed, the named employees' conduct was condoned and maynot be revived to support their discharge. Respondent,however, denies any condonation by a responsible official.Another defense advanced by Respondent is that two of thethree discharged employees, Perez and Paez, had threateneda "supervisor," Miguel Paz, with bodily harm and that theythereby lost the protection of the Act.We turn to the relevant evidence concerning the workstoppage and the discharges.B. The Evidence1. The November 23 work stoppageA day before Thanksgiving Day, which fell on November24, Respondent posted a notices0in its wire-enclosed office inthe T.A. Building, that employees would not be paid for thisholiday. On November 23, when Guadalupe Villagrana andRaquel Paez reported early for work for their regular shiftfrom 5 p.m. to 1:30 a.m., they were informed by SupervisorPaz that employees would not be paid for the Thanksgiving'" The notice read, as follows: "NOTICE TO: AI.L A&R W'NDOW CLEANING AJANITORIAL SERVICE EMPLOYEES. FRIDAY-NOVEMBER 25 IS A PAIDHOLIDAY FOR AAR EMPLOYEES. WFSTERN ELECTRIC-HAWTHORNE PI.ANTWILL BE CLOSED ON THIS DAY."" It is noted that one of the provisions in the Union's standard agreement(art. V, sec. I) provides for a paid Thanksgiving holiday without anyrequirement of employment for a specific period. The Respondent assert thatthe employees were not eligible for holiday pay because, under its policy, theyhad not been in its employ for 90 days as of November 23.holiday because they had not been in the Company's employthe required 90 days." Villagrana and Paez protested thatthis was contrary to the promise previously made to theemployees and demanded an explanation which he wasunable to give, suggesting, instead, that they seek anexplanation from "the big boss." When employees Luz Perezand Ella and Luther Williams arrived for work, they wereinformed by Villagrana and Paez of the Company's decisionnot to give employees Thanksgiving holiday pay. They, too,questioned Paz about the denial of holiday pay but withoutreceiving any satisfaction. As other employees reported forwork, they were advised of the situation, which theydiscussed among themselves. In answer to an employee'squestion, Luther Williams told the employees that, understate law, they were entitled to holiday pay. The upshot ofall this was that, despite Paz' exhortation to go to work, theemployees refused to do so until they first spoke to acompany official concerning the denial of holiday pay. It isquite clear that Perez, Paez, Villagrana, and Ella and LutherWilliams were the most vocal supporters of the workstoppage.Paz, thereupon, telepholed Respondent's main office tospeak to President Velasquez or Paz' immediate superior,Regional Supervisor Harris. However, Director of CorporateOperations LaRoe answered the telephone and advised Pazthat Velasquez and Harris were not there but that he wouldtry to contact them. In reply to LaRoe's inquiry, Paz relatedthat the employees refused to go to work because they weredenied Thanksgiving holiday pay. LaRoe told Paz to makeevery effort to persuade the employees to return to workwhile he (LaRoe) would try to communicate with Velasquezand Harris. Since LaRoe was unable to locate Velasquez orHarris, he left a message at their respective homes. WhenPaz called back about a hour later, LaRoe informed him ofhis inability to reach either Velasquez or Harris, and Pazadvised him that the employees persisted in their workstoppage. In response, LaRoe stated that he would be at thefacility in 10 minutes. Subsequently, LaRoe received a callfrom Western Electric Inspector Robert Kaczmarek," urg-ing Respondent to take measures to end the work stoppage.There is uncontradicted testimony, which I credit, thatafter Paz completed a telephone call to "the boss," nototherwise identified, he turned the telephone over to EllaWilliams, saying that "the boss" wanted to speak to her." Inthe ensuing conversation, "the boss" confirmed to EllaWilliams that the employees would not be given holiday payfor Thanksgiving and asked to speak to her husband. WhenLuther Williams got on the telephone, the cause of the workstoppage was discussed with "the boss" adhering to theCompany's position that the employees were not entitled toholiday pay because they had not worked long enough forthe Company. Luther Williams, however, voiced his dis-agreement, asserting that state law required the payment of" Kaczmarek, s Western Electric's agent, generally oversees the Respon-dent's performance of its service contract at the Hawthorne facility." The record does not indicate whether this was one of the calls to LaRoe.Although President Velasquez testified he first learned of the work stoppagewhen he arrived at home between 8:30 and 9 p.m. November 23, Paz testifiedthat he was able to locate Velasquez at 6 p.m. and informed him of the workstoppage and that the employees wanted to speak to a high company official.Neither Ella Williams nor her husband, Luther, who also spoke to "the boss"on this occasion, could identify to whom they had spoken.534 A & R WINDOW CLEANINGholiday pay. Concluding their conversation, "the boss"stated that, if the employees refused to return to work, theyshould leave, but added that he would come to the facility ina short while. Perez conveyed the substance of LutherWilliams' conversation with "the boss" in Spanish to theSpanish-speaking employees and urged them to continue thework stoppage until a company official arrived. Paz alsoannounced to the employees that a company official wascoming down to speak to them.After waiting a while without anyone from the Companymaking an appearance, Luther Williams called the mainoffice again and was told by the same individual that hewould be there in a few minutes. The Williamses continuedto wait along with the other employees. However, between6:30 and 7 p.m., they decided to leave, informing Paz theywere quitting because the Company refused to pay them forthe Thanksgiving holiday." The other employees, neverthe-less, remained in the office.At about this time, Western Electric Inspector Kaczma-rek entered Respondent's Hawthorne office where theemployees were waiting. He first approached Raquel Paezand politely asked her to hand over a stick which she washolding under her left armpit and which she readilyrelinquished. This stick was roughly 3 feet long and 1-Yinches in diameter and was customarily used by the cleaningemployees to keep washroom doors open. Kaczmarekthereupon addressed the employees, stating that he was notassociated with the Respondent but that he had called itsoffice and was advised that someone would come to thefacility to talk to them within a half an hour. Kaczmarekalso told them that, if they then went to work, they would bereassembled when Respondent's official arrived or theycould remain in the office and wait for that individual. Withthe possible exception of two or three employees whoreturned to work, most of the work force decided to wait.Later in the evening, about 7 o'clock, Director ofCorporate Operations LaRoe arrived at the facility." Beforeaddressing the employees, he asked Supervisor Paz whoknew English and Spanish to serve as an interpreter so thatthe Spanish speaking employees would understand what hehad to say to them. Employee Marco Nunez volunteered. Inanswer to LaRoe's inquiry, Nunez told him that theemployees were concerned about not being given Thanksgiv-ing holiday pay. With Nunez, as interpreter, LaRoe intro-duced himself as Director of Corporate Operations andproceeded to explain that, under the Company's policy, theemployees were not eligible for holiday pay because they hadnot been in the Company's employ for 90 days. He thenurged them to return to work, adding that, if they did not,they should leave or else he would punch out their' Although named in the unfair labor practice charge as unlawfullydischarged employees, Ella and Luther Williams were not included in thecomplaint issued herein and the legality of their separation is not in issue."Although Respondent does not contend that it discharged Perez and Paezbecause they physically prevented employees from going to work, it asserts inits brief that they had engaged in such conduct before LaRoe's arrival. 1,however, credit the denials of these employees that they had committed suchacts and find from my evaluation of all the evidence that their actions werenothing more than peaceful efforts to persuade their coworkers to cooperate insupporting the work stoppage in protest to the Company's refusal to grantthem holiday pay for Thanksgiving."Although LaRoe testified that he did not believe that any employeequestioned him about the employees being given the full 8 hours pay,timecards, as he had the authority to do. This elicitedinquiries from Villagrana, Perez, Paez, and other employeeswhether they would be paid for the full 8 hours since theyhad already missed 2 hours work. LaRoe replied that theywould be paid for the full 8 hours if they completed theirwork by the end of their shift.' When LaRoe was then askedabout the employees being paid for the upcoming Christmasholiday, he stated that he would confer with PresidentVelasquez about it and assured them that they would receivetimely notice whether or not it would be granted.During this meeting, subjects of insurance, the wage rate,and the Union were also raised. According to LaRoe'stestimony, an employee complained that he was not receiv-ing the wage rate he thought he would be paid and that, inresponse, he (LaRoe) placed the blame on the Respondent'spredecessor contractor, Service Master. When asked by theGeneral Counsel for an explanation of the answer he hadgiven to the employee, LaRoe testified that "[a]pparently...Service Master. ..did not put the people in the unionper se ...." Clarifying the situation, LaRoe, in effect,explained to the employees that they did not have a union'because their prior employer, Service Master, had failed toforward their signed union cards to the Union but addedthat the employees would have one in the future. At theclose of the meeting, the employees returned to work. Theirnext paycheck included pay for the full 8 hours they were onthe timeclock on November 23.''2. Regional Supervisor Harris' warnings to employeesPerez and PaezFollowing the termination of the work stoppage, RegionalSupervisor Harris learned from his wife about that occur-rence and promptly proceeded to the Hawthorne facilityarriving there before 9 p.m. At the Company's Hawthorneoffice, Supervisor Paz informed him what had happened andthat the employees' refusal to go to work was on account ofbeing denied Thanksgiving holiday pay. Harris then calledLaRoe who apprised him of his successful efforts in endingthe work stoppage. After this conversation, Harris directedPaz to bring Perez and Paez separately to him, which he did.In the presence of Supervisor Zakraweaz, Western ElectricInspector Kaczmarek and Paz, Harris voiced his disapprov-al to Perez of her involvement in the work stoppage andquestioned her respecting her participation. Perez answeredthat she had simply transmitted to the Spanish speakingemployees what employee Luther Williams had asked her toRegional Supervisor Harris, as will later be discussed, testified that at thesubsequent supervisory meeting held by President Velasquez on November 28,LaRoe proposed that the employees should be paid for a full 8 hours theywere scheduled to work on November 23." This probably explains why, even from LaRoe's own testimonial accountof this meeting, he made no mention of the existence of a collective-bargainingcontract which prohibited any work stoppage. Although the Union is notexplicitly identified in the testimony, it appears to be the labor organizationnamed above.'' The foregoing narration of the events on November 23 is based on acomposite of the testimony of all the witnesses, which I find reflects whatprobably had occurred. Whatever variances there are in the testimony of thesewitnesses, they are minor and do not affect my ultimate determination.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtell them. Harris then stated that since she did not have aunion he was going to give her a warning notice9and withthat introduction handed her such a paper dated November23 and signed by him, which recited the following:You were involved in a work stoppage on the abovedate which lasted for 2 hrs. I want this to serve as awarning that if you are involved in any type of stoppageor slowdown we, the Company of A & R Janitorial, willterminate you on the spot, of the infraction by punchingyour card out.20Perez refused to sign the warning notice, as Harris request-ed, asserting that she was unable to read English. There-upon, Harris read the warning notice to her. Perez, however,still declined to sign and Harris noted her refusal on thepaper. As Perez was leaving the office to return to her job,Harris jokingly told her to have a happy Thanksgiving. Thisprovoked her cynical response that she could not understandhow he could issue a warning notice and simultaneouslywish her a happy Thanksgiving.2Raquel Paez was next summoned to the office, arrivingthere around 9 p.m. There, Harris questioned her about herparticipation in the work stoppage and handed her anidentical warning notice as the one previously given toPerez, which she refused to sign unless it was explained.With Paz as an interpreter, Harris stated that she had beenthreatening employees with a stick, although the warningnotice made no mention of such alleged misconduct. Paez,obviously thinking that the warning notice mentioned thethreat, thereupon chided Paz for its purported inclusion inthe warning notice as he very well knew that it was untrueand Harris was not even in the office at the time of thealleged occurrence. Paz denied that he informed Harrisabout such a threat. This led to a verbal exchange betweenPaz and Harris with each blaming the other for the threatcharge. Paez further asked Harris why other employees whowere involved in the work stoppage were not given warningnotices. In response, Harris said that he would hold ameeting with the employees at lunchtime where he woulddistribute warning notices to the other employees."Following the issuance of the warning notices to Perezand Paez, President Velasquez, who assertedly learned of thework stoppage about 8:30 or 9 p.m. from the messagepreviously left by LaRoe at Velasquez' home, telephoned theHawthorne facility shortly thereafter. Velasquez spoke toSupervisor Paz who informed him of the work stoppage andits termination by LaRoe. Advising Paz that a supervisorymeeting was scheduled for early Monday morning, Novem-,' Here, too, it is noted that no mention was made by Harris either verballyor in the written warning notice that the strike was unlawful and in violationof a contractual no-strike clause." Whether or not Harris also commented that Perez, Paez, Villagrana, andthe Williamses had barred the door to keep employees from returning towork, it is sufficient to note that, not only is such conduct not mentioned inthe warning notice Perez and Paez received from Harris, but I have previouslyfound that they did not engage in such conduct during the work stoppage.:' The foregoing findings are based on substantially uncontradictedtestimony except that Harris denied mentioning the Union during thisinterview while Perez testified that he did. I find that Perez' testimony is moreaccurate and credit it. In any event, my ultimate determination would not bedifferent even if I were to accept Harris' denial.2~ The foregoing narration is based on Paez' more convincing testimonythan Harris' version which, at any rate, if accepted does not require a resultdifferent from that I ultimately reach in my concluding findings. Harrisber 28, at the main office, Velasquez directed Paz to haveRegional Supervisor Harris call him at work. Between 9:30and 10 p.m., Harris telephoned Velasquez and apprised himof the issuance of the warning notices to Perez and Paezwhile Velasquez informed Harris of the scheduled superviso-ry meeting on the following Monday morning.As a result of this conversation with Velasquez, Harrisnotified Paz to cancel the lunchtime meeting with theemployees. In the meantime, around 10 p.m., some eightemployees had assembled in the office, with the rest of theemployees intending to join them after they had finishedtheir lunch. Paz then announced that the meeting was calledoff because Harris was unable to attend but that Harriswould meet with them the following Monday.At the supervisory meeting, presently to be discussed,Velasquez authorized the issuance of a warning notice to allthe employees, which Harris had contemplated doing at theemployee lunchtime meeting. Such a notice addressed to theemployees was subsequently posted, stating:ON FRIDAY NOVEMBER 23RD, 1977 [sic] THERE WAS AWORK STOPPAGE HERE AT HAWTHORNE WORKS FORTWO (2) HOURS.IF ANY ONE IS INVOLVED IN STOPPAGE OR SLOWDOWN YOU WILL BE TERMINATED IMMEDIATELY.3. The discharge of Perez, Paez, and VillagranaOn Monday morning, November 28, President RobertVelasquez and Vice President Angelo Velasquez held ameeting with Director of Corporate Operations LaRoe,Regional Supervisor Harris, and Site Supervisors Paz andZakraweaz, where the work stoppage was discussed, as wasthe fact that it was conducted to protest the denial ofThanksgiving holiday pay, although the employees were notentitled to it under the Company's 90-day eligibility policy.Considerable discussion centered around the active involve-ment of Perez, Paez, and Villagrana in the work stoppageand assertedly their threats of bodily harm to be visited uponSupervisor Paz, which were allegedly made after theemployees had returned to work." Velasquez testified that,on the basis of the information thus developed, and notingthat he had had some problems in the past with theseemployees,2' he made his decision to discharge the threenamed employees principally because of the threats made toPaz and because the work stoppage violated the Company'scollective-bargaining agreement with the Union. In thisconnection, employee Nunez' name was brought up as antestified that, in response to his inquiries concerning her involvement in thework stoppage, she claimed that she had only acted as an interpreter; that hethen read the warning notice to her in English without using Paz as aninterpreter; and that he then explained to Paez that she had a stick, closed thedoor and stood in front of it, preventing some of the employees who wanted togo to work from leaving the office. It is noted that, although Harris testifiedthat during this interview Paz said nothing, Paz himself testified that on thisoccasion, when Paez stated that she did not understand the warning notice, heexplained to her that the paper was the result of what had occurred earlier inthe day." The evidence relating to these alleged threats will be separatelyconsidered in the concluding findings of this Decision.1 These problems, which relate to inconsequential matters affecting two ofthe named employees, are not urged in the Respondent's brief as a cause forthe discharges. Manifestly, these two employees would not have beendischarged but for the work stoppage.536 A & R WINDOW CLEANINGactive participant in the work stoppage, but Velasquezdecided that his activity was essentially that of an interpreterwhich did not warrant his termination. As for Ella andLuther Williams, whose names were also mentioned, Velas-quez saw no need for further action since he viewed theirdeparture from the Hawthorne facility on November 23 as aquit.Also considered on this occasion were the subjects ofChristmas holiday pay and pay for the full 8 hours of theemployees' workday, which included the 2 hours they wereengaged in the work stoppage. These matters, which hadpreviously been raised by the employees with LaRoe onNovember 23, were presented by LaRoe at the supervisorymeeting. Velasquez decided to grant the employees aChristmas bonus in lieu of holiday pay for which they werenot eligible under the Company's policy, although thebargaining contract (art. VI, sec. 1) listed Christmas as apaid holiday. Accordingly, Velasquez ordered that a noticebe posted on the bulletin board, notifying employees of thegranting of such a bonus. In addition, Velasquez approvedLaRoe's proposal to pay the employees for 8 hours onNovember 23. Velasquez testified that he gave his approvalin order to avoid any difficulties with the Government or theUnion. At Harris' suggestion, Velasquez also authorized theposting of the previously quoted notice to all the employeeswarning them that a repetition of a work stoppage wouldresult in their discharge.In order that Perez, Paez, and Villagrana would havesufficient notification that they were not to report for workat their regular time (5 p.m.), Velasquez directed thattelegrams be sent to their homes and that Supervisor Paz callthem on the telephone. When the three of the dischargedemployees nevertheless came to work, they were informedby Paz of their termination and, after some conversation,they departed. Subsequently, they received their paychecksfor the week of the November 23 work stoppage, whichincluded full 8 hours' pay for that day.C. Concluding FindingsRespondent concedes that Perez, Paez, and Villagranawere discharged "because they instituted and maintained..[a] work stoppage." However, it argues, in opposition tothe General Counsel's position, that the work stoppage wasunprotected as it was in breach of a valid no-strike clause inits standard agreement with the Union,2' which required theemployees to use its grievance procedure to resolve theirdispute with Respondent. I find no merit in Respondent'scontention.Putting aside for the moment Respondent's defense thatthe work stoppage violated the contractual no-strike clause,there is no doubt that the employees' refusal to work inorder to protest Respondent's denial of Thanksgiving holi-" Art. XVII, sec. , of the standard agreement provides that "During theterm of this agreement, there shall be no strikes, lockout or picketing." Theagreement also contains conditions under which the Union could be relievedof liability for an unlawful work stoppage." N.LR.B. v. Waco Insulation. Inc., 567 F.2d 596, 602 (4th Cir. 1977),enfg. in this respect 223 NLRB 1486 (1976).'1 The Administrative Law Judge made it clear at the hearing that,notwithstanding Respondent's failure to plead affirmatively that the workstoppage violated a contractual no-strike provision, he would receive evidenceto support such a defense. Moreover, contrary to the premise of Respondent'sday pay was a form of concerted activity for mutual aid andprotection guaranteed employees by Section 7 of the Act andthat a discharge for exercising that statutory right violatedSection 8(a)(l) of the Act. Therefore, the critical questionhere presented is whether the standard agreement or thesubsequently executed memorandum of understanding sup-posedly signed by Respondent on November 22, embodyingthat agreement, was applicable to the Respondent's Haw-thorne employees at the time of their work stoppage onNovember 23. In my opinion, neither agreement barred theemployees from engaging in such otherwise protectedactivity because, as I find below, the employees were neverinformed by Respondent of the existence of any collective-bargaining agreement with the Union binding on them; norwere they otherwise aware of such a contractual relationshipbetween those parties when the employees resorted to thework stoppage. The controlling principle was aptly enunciat-ed in a comparable situation in Waco Insulation,' where thecourt held that "absent knowledge of the collective bargain-ing agreement between ...[the employer and the union],the spontaneous work stoppage by .. [the discharged andother employees] to present their wage demands to manage-ment constituted a protected concerted activity."2'Guided by this principle, I find that at the time of thework stoppage the employees were unaware of the existenceof a collective-bargaining agreement binding on them. I donot credit President Velasquez' testimony that at theSeptember 27 meeting, when he hired the former employeesof the prior service contractor, he made those employeesaware of the existence of a union contract' Not only was thisevidence convincingly contradicted by the dischargees Perezand Paez,' but it is highly unlikely that Velasquez wouldapprise the employees of the Company's bargaining contractwith the Union if for no other reason than the contractprescribed a wage scale considerably higher than that heintended to pay and actually did thereafter pay them.Probably, the most that Velasquez said on this occasionwhen, as Velasquez also testified, in response to the inquiryof several employees who stated that they had previouslysigned union cards while employed by the former servicecontractor, he (Velasquez) indicated that the Hawthorneoperation was going to be a union shop. Further suggestingthat Velasquez did not disclose the existence of a collective-bargaining contract at the September 27 meeting is the factthat, in addition to wage rates, other significant provisions inthe standard agreement were not enforced at Hawthorneduring the period preceding the work stoppage, such asholiday pay, union security, dues checkoff, and apparentlyfringe benefit contributions. Indeed, Respondent's denial ofThanksgiving pay, which caused the work stoppage, wasviewed by Respondent, as late as November 28 following thework stoppage, as a company policy matter rather than aterm and condition of employment embodied in a bargainingargument in its brief, the Administrative Law Judge also made perfectly clearthe relevance of evidence concerning the employees' knowledge of theexistence of a collective-bargaining agreement and not specific knowledge ofthe incorporation of a no-strike clause in such a known agreement." Perez and Paez also credibly testified that they had never seen theCompany's standard agreement with the Union or the parties' memorandumof understanding.2" It appears that reduced fringe benefit contributions by Respondent wereset forth in the memorandum of understanding.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract. On that date, Respondent similarly treated thematter of Christmas holiday pay. With respect to theNovember 22 memorandum of understanding, Respondentdoes not even claim it had apprised employees of its terms.Moreover, it is clear that, although Velasquez testified thathe had agreed to the terms of the memorandum about 2months before its execution, the wage rates therein pre-scribed which were higher than those paid employees, if notthe fringe benefit contributions also, were not put into effectbefore the work stoppage.Another factor demonstrating the absence of an operativebargaining contract applicable to the Hawthorne facility isthe indisputable fact that Director of Corporate OperationsLaRoe, in urging the employees to return to work onNovember 23, made no mention to the employees of theexistence of a bargaining contract which prohibited workstoppages, rendering them vulnerable to discharge. Indeed,on this occasion, in answering an employee's complaintabout his wage rate which he thought would be higher,LaRoe remarked that the reason was that the employees didnot have a union yet, although they would have one in thefuture. Similarly, before LaRoe's arrival, when SupervisorPaz tried to persuade the employees to end their workstoppage, he, too, did not refer to any bargaining contractwhich prohibited their action. This is easily understandablein view of Paz' admission under cross-examination that priorto the November 23 work stoppage a majority of theemployees had asked him when the Union was coming inand that he replied that he did not know.Also quite revealing is the fact that the warning noticesissued by Regional Supervisor Harris to Perez and Paez fortheir involvement in the work stoppage did not allude to anyviolation of the Company's no-strike contract with theUnion as the reason for the warning. Even more incompre-hensible is the fact that on November 28, when PresidentVelasquez decided to terminate Perez, Paez, and Villagranasupposedly for breaching the no-strike clause in the Respon-dent's bargaining agreement, the notice he also authorized tobe posted on that occasion, warning all the employees fortheir November 23 work stoppage, omitted any reference tothe unlawfulness of that work stoppage under the contract.All this suggests that Respondent's defense that the workstoppage was unprotected is actually an afterthought.Finally, if the no-strike contract were really applicable to theHawthorne operation, there is nothing in the record toexplain why Respondent did not call upon the Union to takeimmediate steps to terminate the work stoppage less it beArt. XVII of the standard agreement with the Union provides in sec. 2:No action or suit of any kind or description shall lie by the Employeragainst the Union, or any officer, representative of agent thereof, becauseof a strike, work stoppage or picketing in violation of this Agreement if:(a) The Union has not authorized or instigated the strike, workstoppage or picketing, and(b) The Union promptly denounces such strike, work stoppage orpicketing and makes an earnest effort to termninate the same within aperiod of five (5) day." In view of this determination, there is manifestly no need to pass upon theGeneral Counsel's alternative contention that, in any event, Respondent hadcondoned the employees' actions and that therefore the alleged unprotectedwork stoppage may not be resurrected to justify the discharge of the namedemployees. However, should the Board decide to reach this question, I find,contrary to Respondent, that Director of Corporate Operations LaRoe'ssuccessful inducement of the employees to return to work without anyheld legally liable for the employees' actions under the termsof the contract.'°In sum, I find, on the basis of all the evidence, that at thetime the employees engaged in the spontaneous 2-hour workstoppage in protest to the denial of Thanksgiving holidaypay and refused to go to work unless they first spoke to acompany official, the employees were totally without infor-mation from Respondent or any other source of theexistence of any collective-bargaining agreement applicableto the Hawthorne facility and binding on them. Thisdetermination is not precluded by the evidence relied uponby Respondent that at the September 27 meeting, at whichthe employment of the prior service contractor's employeeswas discussed, employee Nunez told Velasquez he was aunion member and Velasquez remarked that he could retainhis membership as the Hawthorne facility was a union job.Nor is employee knowledge of the existence of a bargainingagreement or of a contractual grievance procedure estab-lished by the comment of Jose Guerrero to employee Perezas the former was leaving the office to go to work at the timeof the work stoppage that the employees should do likewiseand thereafter file a complaint with the Company. Similarly,such knowledge is not shown by Perez' statement toSupervisor Paz some 8 days prior to the work stoppage that,if Paz created any problems for the employees, they wouldcomplain to the Union about him.Accordingly, I conclude that neither Respondent's stan-dard contract with the Union nor the subsequently executedmemorandum of understanding was applicable to the Haw-thorne facility as to render the November 23 work stoppageunprotected. It follows that Respondent violated Section8(a)(l) of the Act by discharging Perez, Paez, and Villagranaon account of their involvement in the work stoppage.3"As indicated previously, Respondent makes an alternativeargument that, in any event, its discharge of Luz Perez andRaquel Paez was independently justified by their threats toharm the Company's supervisor, Paz,32which were madeafter the employees had returned to work. According toPresident Velasquez, this subject was discussed at theNovember 28 supervisory meeting when he decided upon thethreats as one of the two reasons for terminating theseemployees and Guadalupe Villagrana. I find this contentionunsupported by credible testimony.Admittedly, the alleged threats were not made directly toPaz. Paz testified that he left the Hawthorne facility an hourearlier than his regular 1:30 a.m. departure time because hewas nervous and upset as a result of being told by Sitequalification or indication to the employees that Respondent intendedsubsequently to consider punishment of the alleged instigators establishescondonation under Board and court decisions. See, for example, Bentex Mills,213 NLRB 296(1974).As Curiously, Respondent also contends that Paz is not a supervisor withinthe meaning of the Act.Do Paz further testified that he received permission to leave early fromWestern Electric Inspector Kaczmarek, as he was required to do for securityreasons. However, although Paz testified that he had spoken on the telephoneto President Velasquez at midnight and informed him that everything wasnormal and that the employees were working, there is nothing in histestimony that he requested permission from Velasquez, his employer, to leavethe facility early because of threatened assaults. Velasquez, on the other hand,testified that in a telephone call Paz made to him after 9 p.m. Paz requestedpermission to leave early because Perez and Pbez had threatened to get him inthe parking lot. Oddly enough, Supervisor Zakraweaz had not named Paez to538 A & R WINDOW CLEANINGSupervisor Zakraweaz about 8 p.m. (November 23) to becareful since it was possible that Perez might hurt him andas a result of similar advice he received from employee JoseGuerrero about 11 p.m. to be careful because Perez wantedto hit him. Zakraweaz, however, testified that after the endof the workday and Paz' early departure, Perez approachedhim and inquired where Paz was. Zakraweaz furthertestified that when he informed her that Paz had already left,Perez made some disparaging remarks about Paz and saidthat if Paz gave her or the employees any more problems,she would "punch him" and, in so saying, directed her fistinto the open palm of her other hand. As for the allegedthreat against Paz made to Guerrero, Guerrero was notproduced as a witness to attest to it.Perez denied having had the conversation to whichZakraweaz testified and categorically denied telling him oranyone else that she intended physically to harm Paz. Inview of the inconsistency between Paz' and Zakraweaz'testimony with respect to the time sequence, and the absenceof any contradictory testimony by Guerrero regarding hisalleged conversation with Perez, I accept Perez' denial thatshe threatened to harm Paz. Indeed, it appears thatZakraweaz probably erroneously identified Perez to Paz asthe one who made the threat since he testified that theoffender was the employee who was holding the stick duringthe work stoppage. The evidence discloses that it was Paezwho held the stick. For this reason, Paez, although notidentified by Zakraweaz to Paz as the one who made thethreat, gave testimony in which she denied that she toldZakraweaz or any one else that she would do physical harmto Paz. I credit her denial. Finally, it is noted that, after Paztestified that he was afraid of Perez and Paez because of theinformation he received from Zakraweaz and Guerrero, Pazadmitted, under further examination, that he really was notafraid but added that he wanted to avoid problems."' I findthat, as Perez and Paez were not guilty of the misconductattributed to them, they did not forfeit the protection theAct afforded them to engage in concerted activity for mutualaid and protection. While I question Respondent's good-faith belief that these employees actually made seriousthreats of physical assaults upon Paz, such an honest beliefdoes not relieve Respondent of liability for its Section 8(a)(1)violation, as found above."IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that Respondent be ordered to cease anddesist from engaging in the unfair labor practices found andlike and related conduct and that it take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Respondent unlawfully dis-charged employees Perez, Paez, and Villagrana because oftheir involvement in protected concerted activities. Toremedy this unfair labor practice, it is recommended thatRespondent offer these employees immediate and fullPaz as having made the threat and, according to Zakraweaz' testimony, whenPaz left the facility, Paz did not tell him why he was leaving early." Perez is approximately 5 feet tall and weighs 130 pounds, while Paez is 5feet 2 inches tall, weighing 125 pounds. Paz is taller and weighs more than thetwo women." N.LR.B. v. Burnup d Sims, Inc.. 379 U.S. 21 (1964).reinstatement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and thatRespondent make each of these employees whole for anyloss of earnings they may have suffered by reason of theirunlawful discharge by payment to each of them of a sum ofmoney equal to that which they normally would have earnedfrom the date of their discharge to the date of the offer ofreinstatement, less their net earnings during the said period.Backpay shall be computed with interest on a quarterly basisin the manner prescribed by the Board in F. W. WoolworthCompany. 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977); see also Isis Plumbing &Heating Co., 138 NLRB 716 (1962). To facilitate thecomputation, as well as to clarify the named employees'right to reinstatement, Respondent shall make available tothe Board, upon request, payroll and other records necessaryand appropriate for such purposes. The posting of anappropriate notice is also recommended. In view of the factthat most of Respondent's employees working in the T.A.Building at the Hawthorne facility and who engaged in thework stoppage are Spanish-speaking persons with littleknowledge of the English language, the notice ordered to beposted shall be in both languages.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Luz Perez, Raquel Paez, and Guada-lupeVillagrana for engaging in protected concerted activitiesfor mutual aid and protection, Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommended:ORDER"'The Respondent, A & R Window Cleaning & JanitorialServices, Inc., Cicero, Illinois, its officers, agents, successors,and assigns shall:1. Cease and desist from:(a) Discharging, disciplining, issuing warning notices, orotherwise discriminating against employees for engaging inprotected concerted activity for mutual aid and protectionwith respect to paid holidays, wages, hours, or other termsand conditions of employment." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights which are guaranteed to them in Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Rescind the warning notices issued to Luz Perez andRaquel Paez on November 23, 1977, and delete from theirpersonnel files any reference thereto.(b) Offer Luz Perez, Raquel Paez, and GuadalupeVillagrana immediate and full reinstatement to their formerjobs, or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered by reason of theirunlawful discharge, in the manner set forth in the section ofthis Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary anduseful in analyzing the amount of backpay due and the rightto reinstatement and employment under the terms of thisrecommended Order.(d) Post at its main office in Cicero, Illinois, and at itsoffice at the Western Electric Hawthorne Works theattached notice marked "Appendix."37Copies of said notice,in English and Spanish, and on forms provided by theRegional Director for Region 13, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, where notices to employees are custom-arily posted. Reasonable steps shall be taken to insure that" In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."said notices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 13, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, discipline, issue warningnotices, or otherwise discriminate against any employeefor engaging in protected concerted activity for mutualaid and protection with respect to paid holidays, wages,hours, or other terms and conditions of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights which are guaranteed to them in Section 7of the Act.WE WILL rescind the warning notices issued to LuzPerez and Raquel Paez on November 23, 1977, anddelete from their personnel files any reference thereto.WE Wll.l. offer Luz Perez, Raquel Paez, and Guada-lupe Villagrana immediate and full reinstatement totheir former jobs, or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings suffered by reasonof their unlawful discharge.A & R WINDOW CLEANING & JANITORIALSERVICES, INC.540